

















FORWARD AIR CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
























corplogoa05.jpg [corplogoa05.jpg]





































































--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



Table of Contents
Page
1
.
 
History; Effective Date
 
1
2
.
 
Purposes of the Plan
 
1
3
.
 
Terminology
 
1
4
.
 
Administration
 
1
 
 
(a)
Administration of the Plan
 
1
 
 
(b)
Powers of the Administrator
 
1
 
 
(c)
Delegation of Administrative Authority
 
3
 
 
(d)
Non-Uniform Determinations
 
3
 
 
(e)
Limited Liability
 
3
 
 
(f)
Indemnification
 
3
 
 
(g)
Effect of Administrator’s Decision
 
3
5
.
 
Shares Issuable Pursuant to Awards
 
3
 
 
(a)
Initial Share Pool
 
3
 
 
(b)
Adjustments to Share Pool
 
3
 
 
(c)
Code Section 162(m) Individual Limits
 
4
 
 
(d)
ISO Limit
 
5
 
 
(e)
Source of Shares
 
5
6
.
 
Participation
 
5
7
.
 
Awards
 
5
 
 
(a)
Awards, In General
 
5
 
 
(b)
Minimum Restriction Period for Awards
 
5
 
 
(c)
Stock Options
 
5
 
 
(d)
Limitation on Reload Options
 
6
 
 
(e)
Stock Appreciation Rights
 
6
 
 
(f)
Prohibition on Repricing
 
7
 
 
(g)
Stock Awards
 
7
 
 
(h)
Stock Units
 
8
 
 
(i)
Performance Shares and Performance Units
 
9
 
 
(j)
Other Stock-Based or Cash Awards
 
10
 
 
(k)
Qualified Performance-Based Awards
 
10
 
 
(l)
Awards to Participants Outside the United States
 
11
 
 
(m)
Limitation on Dividend Reinvestment and Dividend Equivalents
 
11
8
.
 
Withholding of Taxes
 
12
9
.
 
Transferability of Awards
 
12

    





--------------------------------------------------------------------------------







Table of Contents
(continued)
Page
10
.
 
Adjustments for Corporate Transactions and Other Events
 
12
 
 
(a)
Mandatory Adjustments
 
12
 
 
(b)
Discretionary Adjustments
 
13
 
 
(c)
Adjustments to Performance Goals
 
13
 
 
(d)
Statutory Requirements Affecting Adjustments
 
14
 
 
(e)
Dissolution or Liquidation
 
14
11
.
 
Change in Control Provisions
 
14
 
 
(a)
Termination of Awards
 
14
 
 
(b)
Continuation, Assumption or Substitution of Awards
 
15
 
 
(c)
Other Permitted Actions
 
16
 
 
(d)
Section 409A Savings Clause
 
16
12
.
 
Substitution of Awards in Mergers and Acquisitions
 
16
13
.
 
Compliance with Securities Laws; Listing and Registration
 
16
14
.
 
Section 409A Compliance
 
17
15
.
 
Plan Duration; Amendment and Discontinuance
 
17
 
 
(a)
Plan Duration
 
17
 
 
(b)
Amendment and Discontinuance of the Plan
 
18
 
 
(c)
Amendment of Awards
 
18
16
.
 
General Provisions
 
18
 
 
(a)
Non-Guarantee of Employment or Service
 
18
 
 
(b)
No Trust or Fund Created
 
18
 
 
(c)
Status of Awards
 
19
 
 
(d)
Affiliate Employees
 
19
 
 
(e)
Governing Law and Interpretation
 
19
 
 
(f)
Use of English Language
 
19
 
 
(g)
Recovery of Amounts Paid
 
19
17
.
 
Glossary
 
19










--------------------------------------------------------------------------------







1.
History; Effective Date.

Forward Air Corporation, a Tennessee corporation (”Forward Air”), has
established the Forward Air Corporation 2016 Omnibus Incentive Compensation
Plan, as set forth herein, and as the same may be amended from time to time (the
“Plan”). The Plan was adopted by the Board of Directors of Forward Air (the
“Board”) on February 9, 2016, as a successor plan to the Forward Air Corporation
Amended and Restated Stock Option and Incentive Plan (the “Prior Plan”), and is
effective as of the date that it is approved by the shareholders of Forward Air
(the “Effective Date”). No awards will be made under the Prior Plan after the
Effective Date of this Plan.


2.
Purposes of the Plan.

The Plan enables Forward Air to continue to grant stock-based and cash-based
incentive awards which the Board believes provide Forward Air with a competitive
advantage in recruiting, retaining and motivating key individuals whose efforts
contribute to the growth, profitability and long-term success of Forward Air.
Incentive awards enable such individuals to acquire or increase, and benefit
from, equity ownership in Forward Air or receive compensation upon achievement
of specified performance objectives, thereby strengthening their commitment to
the success of Forward Air and stimulating their efforts on behalf of Forward
Air, as well as strengthening the mutuality of interests between such persons
and Forward Air’s shareholders. Toward this objective, the Administrator may
grant stock options, stock appreciation rights, stock awards, stock units,
performance shares, performance units, and other stock-based or cash awards to
eligible individuals on the terms and subject to the conditions set forth in the
Plan.


3.
Terminology.

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.


4.
Administration.

(a)Administration of the Plan. The Plan shall be administered by the
Administrator.
(b)Powers of the Administrator.
The Administrator shall, except as otherwise provided under the Plan, have
plenary authority, in its sole and absolute discretion, to grant Awards pursuant
to the terms of the Plan to Eligible Individuals and to take all other actions
necessary or desirable to carry out the purpose and intent of the Plan. Among
other things, the Administrator shall have the authority, in its sole and
absolute discretion, subject to the terms and conditions of the Plan to:


(i)determine the Eligible Individuals to whom, and the time or times at which,
Awards shall be granted;
(ii)determine the types of Awards to be granted any Eligible Individual;
(iii)determine the number of shares of Common Stock to be covered by or used for
reference purposes for each Award or the value to be transferred pursuant to any
Award;
(iv)determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (A) the purchase price of any shares of Common
Stock, (B) the method of payment for shares purchased pursuant to any Award,
(C) the method for satisfaction of any tax withholding obligation arising in
connection with any Award, including by the withholding or delivery of shares of
Common Stock, (D) subject to Section 7(b), the timing, terms and conditions of
the exercisability, vesting or payout of any Award or any shares acquired
pursuant thereto, (E) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (F) the time of the
expiration of any Award, (G) the effect of the Participant’s Termination of
Service on any of the foregoing, and (H) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto as the
Administrator shall consider to be appropriate and not inconsistent with the
terms of the Plan;





--------------------------------------------------------------------------------





(v)subject to Sections 7(f), 7(k), 10(c) and 15, modify, amend or adjust the
terms and conditions of any Award;
(vi)subject to Section 7(b), accelerate or otherwise change the time at or
during which an Award may be exercised or becomes payable and waive or
accelerate the lapse, in whole or in part, of any restriction, condition or risk
of forfeiture with respect to such Award; provided, however, that, except in
connection with death, Disability or a Change in Control, no such change, waiver
or acceleration shall be made with respect to a Qualified Performance-Based
Award if the effect of such action would cause the Award to fail to qualify for
the Section 162(m) Exemption or shall be made to any Award that is considered
“deferred compensation” within the meaning of Section 409A of the Code if the
effect of such action is inconsistent with Section 409A of the Code;
(vii)determine whether an Award will be paid or settled in cash, shares of
Common Stock, or in any combination thereof and whether, to what extent and
under what circumstances cash or shares of Common Stock payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;
(viii)for any purpose, including but not limited to, qualifying for preferred or
beneficial tax treatment, accommodating the customs or administrative challenges
or otherwise complying with the tax, accounting or regulatory requirements of
local or foreign (non-United States) jurisdictions, adopt, amend, modify,
administer or terminate sub-plans, appendices, special provisions or supplements
applicable to Awards regulated by the laws of a particular jurisdiction, which
sub-plans, appendices, supplements and special provisions may take precedence
over other provisions of the Plan, and prescribe, amend and rescind rules and
regulations relating to such sub-plans, appendices, supplements and special
provisions.
(ix)establish any “blackout” period, during which transactions affecting Awards
may not be effectuated, that the Administrator in its sole discretion deems
necessary or advisable;
(x)determine the Fair Market Value of shares of Common Stock or other property
for any purpose under the Plan or any Award;
(xi)administer, construe and interpret the Plan, Award Agreements and all other
documents relevant to the Plan and Awards issued thereunder, and decide all
other matters to be determined in connection with an Award;
(xii)establish, amend, rescind and interpret such administrative rules,
regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;
(xiii)correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award or Award Agreement in the manner and to the extent the
Administrator shall deem it desirable to carry it into effect; and
(xiv)otherwise administer the Plan and all Awards granted under the Plan.
(c)Delegation of Administrative Authority. The Administrator may designate
employees of Forward Air or any Affiliate, including without limitation the
Employee Plans Committee of Forward Air, to assist the Administrator in the
administration of the Plan and, to the extent permitted by applicable law and
exchange rules, may grant authority to officers or other employees to execute
agreements or other documents on behalf of the Administrator; provided, however,
that such delegation of authority shall not extend to the exercise of discretion
with respect to Awards to Eligible Individuals who are “covered employees”
within the meaning of Section 162(m) of the Code or officers under Section 16 of
the Exchange Act.
(d)Non-Uniform Determinations. The Administrator’s determinations under the Plan
(including without limitation, determinations of the persons to receive Awards,
the form, amount and timing of such Awards, the terms and provisions of such
Awards and the Award Agreements evidencing such Awards, and the ramifications of
a Change in Control upon outstanding Awards) need not be uniform and may be made
by the Administrator selectively among Awards or persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
(e)Limited Liability. To the maximum extent permitted by law, no member of the
Administrator, nor any director, officer, employee or representative of Forward
Air, shall be liable for any action taken or decision made in good faith
relating to the Plan or any Award thereunder.





--------------------------------------------------------------------------------





(f)Indemnification. To the maximum extent permitted by law, by Forward Air’s
charter and by‑laws, and by any directors’ and officers’ liability insurance
coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is an employee
of Forward Air or an Affiliate shall be indemnified by Forward Air against any
and all liabilities and expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties on behalf of the Plan.
(g)Effect of Administrator’s Decision. All actions taken and determinations made
by the Administrator on all matters relating to the Plan or any Award pursuant
to the powers vested in it hereunder shall be in the Administrator’s sole and
absolute discretion, unless in contravention of any express term of the Plan,
including, without limitation, any determination involving the appropriateness
or equitableness of any action. All determinations made by the Administrator
shall be conclusive, final and binding on all parties concerned, including
Forward Air, its shareholders, any Participants and any other employee,
consultant, or director of Forward Air and its Affiliates, and their respective
successors in interest. Notwithstanding the foregoing, following a Change in
Control, any determination by the Administrator as to whether “Cause” exists
under the terms of an Award shall be subject to de novo review by a court of
competent jurisdiction.
5.Shares Issuable Pursuant to Awards.
(a)Initial Share Pool. As of the Effective Date and subject to adjustment under
Section 10(a) of the Plan, the number of shares of Common Stock issuable
pursuant to Awards granted under the Plan (the “Share Pool”) shall be equal to
Two Million (2,000,000) shares.
(b)Adjustments to Share Pool. On and after the Effective Date, the Share Pool
shall be adjusted, in addition to any adjustments to be made pursuant to
Section 10 of the Plan, as follows:
(i)The Share Pool shall be reduced by one share for each share of Common Stock
made subject to an Award granted under the Plan;
(ii)The Share Pool shall be increased by the number of unissued shares of Common
Stock underlying or used as a reference measure for any Award or portion of an
Award, granted under this Plan or the Prior Plan, that is cancelled, forfeited,
expired, terminated unearned or settled in cash, in any such case without the
issuance of shares; and
(iii)The Share Pool shall be increased by the number of shares of Common Stock
that are forfeited back to Forward Air after issuance due to a failure to meet
an Award contingency or condition with respect to any Award or portion of an
Award granted under this Plan or the Prior Plan.
For the avoidance of doubt, the Share Pool shall not be increased by (A) shares
of Common Stock used as a reference measure for any Award that are not issued
upon settlement of such Award due to a net settlement, (B) shares of Common
Stock withheld by or surrendered (either actually or through attestation) to
Forward Air in payment of the exercise price of any Award, or (C) shares of
Common Stock withheld by or surrendered (either actually or through attestation)
to Forward Air in payment of the Tax Withholding Obligation that arises in
connection with any Award.
(c)Code Section 162(m) Individual Limits. Subject to adjustment as provided in
Section 10 of the Plan:
(i)the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a calendar year to any one person in the
form of stock options or stock appreciation rights is, in the aggregate, 300,000
shares;
(ii)the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a calendar year to any one person in the
form of Performance Awards is, in the aggregate, 300,000 shares,
(iii)in connection with Awards granted under the Plan during a calendar year to
any one person in the form of Performance Shares or Other Stock-Based Awards,
the maximum cash amount payable thereunder is the amount equal to the number of
shares made subject to the Award, as limited by Section 5(c)(ii), multiplied by
the Fair Market Value as determined as of the payment date; and
(iv)in connection with Awards granted under the Plan during a calendar year to
any one person in the form of Performance Units or Other Stock-Based or Cash
Awards, the maximum cash amount payable under such Performance Units or Other
Stock-Based or Cash Awards is, in the aggregate, $10,000,000;





--------------------------------------------------------------------------------





provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(c) shall be multiplied by two when applied to
Awards granted to any individual during the calendar year in which such
individual first commences service with Forward Air or an Affiliate; and
provided, further, that the limitations set forth above in clauses (ii) and
(iii) of this Section 5(c) shall be multiplied by the number of calendar years
over which the applicable Performance Period spans (in whole or in part), if the
Performance Period is longer than 12 months’ duration, when applied to
Performance Awards. If an Award is terminated, surrendered or canceled in the
same year in which it was granted, such Award nevertheless will continue to be
counted against the limitations set forth above in this Section 5(c) for the
calendar year in which it was granted.
(d)ISO Limit. Subject to adjustment pursuant to Section 10 of the Plan, the
maximum number of shares of Common Stock that may be issued pursuant to stock
options granted under the Plan that are intended to qualify as Incentive Stock
Options within the meaning of Section 422 of the Code shall be equal to the
number of shares in the Share Pool as of the Effective Date of the Plan.
(e)Source of Shares. The shares of Common Stock with respect to which Awards may
be made under the Plan shall be shares authorized for issuance under Forward
Air’s charter but unissued, including without limitation shares purchased in the
open market or in private transactions.
6.Participation.
Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Forward
Air or an Affiliate; provided, however, that such Awards shall not become vested
or exercisable, and no shares shall be issued to such individual, prior to the
date the individual first commences performance of such services.


7.
Awards.

(a)Awards, In General. The Administrator, in its sole discretion, shall
establish the terms of all Awards granted under the Plan consistent with the
terms of the Plan. Awards may be granted individually or in tandem with other
types of Awards, concurrently with or with respect to outstanding Awards. All
Awards are subject to the terms and conditions provided in the Award Agreement,
which shall be delivered and/or communicated to the Participant receiving such
Award upon, or as promptly as is reasonably practicable following, the grant of
such Award. Unless otherwise specified by the Administrator, in its sole
discretion, or otherwise provided in the Award Agreement, an Award shall not be
effective unless the Award Agreement is signed or otherwise accepted by Forward
Air and the Participant receiving the Award (including by electronic delivery
and/or electronic signature).
(b)Minimum Restriction Period for Awards. Except as provided in Section 7(b) or
Section 11 and notwithstanding the administrative provisions of Section 4, each
Award granted under the Plan shall be subject to a minimum Restriction Period of
12 months from the date of grant if vesting of or lapse of restrictions on such
Award is based on the satisfaction of Performance Goals and a minimum
Restriction Period of 36 months from the date of grant, applied in either pro
rata installments, with the first vesting occurring no less than 12 months after
the date of grant, or a single installment, if vesting of or lapse of
restrictions on such Award is based solely on the Participant’s satisfaction of
specified service requirements with Forward Air and its Affiliates. If the grant
of a Performance Award is conditioned on satisfaction of Performance Goals, the
Performance Period shall not be less than 12 months’ duration, but no additional
minimum Restriction Period need apply to such Award. Except as provided below in
Section 7(b) or Section 11 and notwithstanding the administrative provisions of
Section 4, the Administrator shall not have discretionary authority to waive the
minimum Restriction Period applicable to an Award, except in the case of death,
Disability, retirement, or a Change in Control. The provisions of this
Section 7(b) shall not apply and/or may be waived, in the Administrator’s
discretion, with respect to up to the number of Awards that is equal to five
percent (5%) of the aggregate Share Pool measured as of the Effective Date.





--------------------------------------------------------------------------------





(c)Stock Options.
(i)Grants. A stock option means a right to purchase a specified number of shares
of Common Stock from Forward Air at a specified price during a specified period
of time. The exercise price per share subject to a stock option granted under
the Plan shall not be less than the Fair Market Value of one share of Common
Stock on the date of grant of the stock option, except as provided under
applicable law or with respect to stock options that are granted in substitution
of similar types of awards of a company acquired by Forward Air or an Affiliate
or with which Forward Air or an Affiliate combines (whether in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, or otherwise) to preserve the intrinsic value
of such awards. The Administrator may from time to time grant to Eligible
Individuals Awards of Incentive Stock Options or Nonqualified Options; provided,
however, that Awards of Incentive Stock Options shall be limited to employees of
Forward Air or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Sections 424(e) and 424(f) of the Code,
respectively, of Forward Air, and any other Eligible Individuals who are
eligible to receive Incentive Stock Options under the provisions of Section 422
of the Code. No stock option shall be an Incentive Stock Option unless so
designated by the Administrator at the time of grant or in the applicable Award
Agreement.
(ii)Exercise. Stock options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law.
(iii)Termination of Service. Except as otherwise provided herein or in the
applicable Award Agreement or otherwise determined by the Administrator in
accordance with Section 7(b), to the extent stock options are not vested and
exercisable, a Participant’s stock options shall be forfeited upon his or her
Termination of Service.
(iv)Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock options, provided they are not
inconsistent with the Plan.
(d)Limitation on Reload Options. The Administrator shall not grant stock options
under this Plan that contain a reload or replenishment feature pursuant to which
a new stock option would be granted upon receipt of delivery of Common Stock to
Forward Air in payment of the exercise price or any tax withholding obligation
under any other stock option.
(e)Stock Appreciation Rights.
(i)Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of stock appreciation rights. A stock appreciation right entitles the
Participant to receive, subject to the provisions of the Plan and the Award
Agreement, a payment having an aggregate value equal to the product of (i) the
excess of (A) the Fair Market Value on the exercise date of one share of Common
Stock over (B) the base price per share specified in the Award Agreement, times
(ii) the number of shares specified by the stock appreciation right, or portion
thereof, which is exercised. The base price per share specified in the Award
Agreement shall not be less than the lower of the Fair Market Value on the date
of grant or the exercise price of any tandem stock option to which the stock
appreciation right is related, or with respect to stock appreciation rights that
are granted in substitution of similar types of awards of a company acquired by
Forward Air or an Affiliate or with which Forward Air or an Affiliate combines
(whether in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock, or otherwise)
such base price as is necessary to preserve the intrinsic value of such awards.
(ii)Exercise. Stock appreciation rights shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that stock appreciation rights granted under
the Plan may not have a term in excess of ten years’ duration unless required
otherwise by applicable law. The applicable Award Agreement shall specify
whether payment by Forward Air of the amount receivable upon any exercise of a
stock appreciation right is to be made in cash or shares of Common Stock or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right. If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value





--------------------------------------------------------------------------------





of a share of Common Stock on the exercise date. No fractional shares shall be
used for such payment and the Administrator shall determine whether cash shall
be given in lieu of such fractional shares or whether such fractional shares
shall be eliminated.
(iii)Termination of Service. Except as provided herein or in the applicable
Award Agreement or otherwise determined by the Administrator in accordance with
Section 7(b), to the extent stock appreciation rights are not vested and
exercisable, a Participant’s stock appreciation rights shall be forfeited upon
his or her Termination of Service.
(iv)Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock appreciation rights, provided
they are not inconsistent with the Plan.
(f)Prohibition on Repricing. Notwithstanding anything herein to the contrary,
except in connection with a corporate transaction involving Forward Air
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of options
and stock appreciation rights granted under the Plan may not be amended, after
the date of grant, to reduce the exercise price of such options or stock
appreciation rights, nor may outstanding options or stock appreciation rights be
canceled in exchange for (i) cash, (ii) options or stock appreciation rights
with an exercise price or base price that is less than the exercise price or
base price of the original outstanding options or stock appreciation rights, or
(iii) other Awards, unless such action is approved by Forward Air’s
shareholders.
(g)Stock Awards.
(i)Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of unrestricted Common Stock or Restricted Stock (collectively, “Stock
Awards”) on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as the
Administrator shall determine, subject to the limitations set forth in
Section 7(b). Stock Awards shall be evidenced in such manner as the
Administrator may deem appropriate, including via book-entry registration.
(ii)Vesting. Restricted Stock shall be subject to such vesting, restrictions on
transferability and other restrictions, if any, and/or risk of forfeiture as the
Administrator may impose at the date of grant or thereafter. The Restriction
Period to which such vesting, restrictions and/or risk of forfeiture apply may
lapse under such circumstances, including without limitation upon the attainment
of Performance Goals, in such installments, or otherwise, as the Administrator
may determine. In the event that the Administrator conditions the grant or
vesting of a Stock Award upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Stock
Award as a Qualified Performance-Based Award. Subject to the provisions of the
Plan and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.
(iii)Rights of a Stockholder; Dividends. Except to the extent restricted under
the Award Agreement relating to the Restricted Stock, a Participant granted
Restricted Stock shall have all of the rights of a stockholder of Common Stock
including, without limitation, the right to vote Restricted Stock. Dividends
declared payable on Restricted Stock shall be paid either at the dividend
payment date or deferred for payment to such later date as determined by the
Administrator, and shall be paid in cash or as unrestricted shares of Common
Stock having a Fair Market Value equal to the amount of such dividends or may be
reinvested in additional shares of Restricted Stock; provided, however, that
dividends declared payable on Restricted Stock that is granted as a Performance
Award shall be held by Forward Air and made subject to forfeiture at least until
achievement of the applicable Performance Goal related to such shares of
Restricted Stock. Stock distributed in connection with a stock split or stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Common Stock or other property has been distributed.
As soon as is practicable following the date on which restrictions on any shares
of Restricted Stock lapse, Forward Air shall deliver to the Participant the
certificates for such shares or shall cause the shares to be registered in the
Participant’s name in book-entry form, in either case with the restrictions
removed, provided that the Participant shall





--------------------------------------------------------------------------------





have complied with all conditions for delivery of such shares contained in the
Award Agreement or otherwise reasonably required by Forward Air.
(iv)Termination of Service. Except as provided herein or in the applicable Award
Agreement, upon Termination of Service during the applicable Restriction Period,
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited; provided that, subject to the
limitations set forth in Section 7(b), the Administrator may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.
(v)Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of Restricted Stock, provided they are
not inconsistent with the Plan.
(h)Stock Units.
(i)Grants. The Administrator may from time to time grant to Eligible Individuals
Awards of unrestricted stock Units or Restricted Stock Units on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as the Administrator shall
determine, subject to the limitations set forth in Section 7(b). Restricted
Stock Units represent a contractual obligation by Forward Air to deliver a
number of shares of Common Stock, an amount in cash equal to the Fair Market
Value of the specified number of shares subject to the Award, or a combination
of shares of Common Stock and cash, in accordance with the terms and conditions
set forth in the Plan and any applicable Award Agreement.
(ii)Vesting and Payment. Restricted Stock Units shall be subject to such
vesting, risk of forfeiture and/or payment provisions as the Administrator may
impose at the date of grant. The Restriction Period to which such vesting and/or
risk of forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine. In the event that the
Administrator conditions the vesting and/or lapse of risk of forfeiture of
Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Award of
Restricted Stock Units as a Qualified Performance-Based Award. Shares of Common
Stock, cash or a combination of shares of Common Stock and cash, as applicable,
payable in settlement of Restricted Stock Units shall be delivered to the
Participant as soon as administratively practicable, but no later than 30 days,
after the date on which payment is due under the terms of the Award Agreement
provided that the Participant shall have complied with all conditions for
delivery of such shares or payment contained in the Award Agreement or otherwise
reasonably required by Forward Air, or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.
(iii)No Rights of a Stockholder; Dividend Equivalents. Until shares of Common
Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Forward Air with
respect to the stock Units or the shares issuable thereunder. The Administrator
may grant to the Participant the right to receive Dividend Equivalents on stock
Units, on a current, reinvested and/or restricted basis, subject to such terms
as the Administrator may determine provided, however, that Dividend Equivalents
payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.
(iv)Termination of Service. Except as provided herein or in the Applicable Award
Agreement, upon Termination of Service during the applicable deferral period or
portion thereof to which forfeiture conditions apply, or upon failure to satisfy
any other conditions precedent to the delivery of shares of Common Stock or cash
to which such Restricted Stock Units relate, all Restricted Stock Units and any
accrued but unpaid Dividend Equivalents with respect to such Restricted Stock
Units that are then subject to deferral or restriction shall be forfeited;
provided that, subject to the limitations set forth in Section 7(b), the
Administrator may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock Units will be waived in





--------------------------------------------------------------------------------





whole or in part in the event of termination resulting from specified causes,
and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.
(v)Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of stock Units, provided they are not
inconsistent with the Plan.
(i)Performance Shares and Performance Units.
(i)Grants. The Administrator may from time to time grant to Eligible Individuals
Awards in the form of Performance Shares and Performance Units. Performance
Shares, as that term is used in this Plan, shall refer to shares of Common Stock
or Units that are expressed in terms of Common Stock, the issuance, vesting,
lapse of restrictions on or payment of which is contingent on performance as
measured against predetermined objectives over a specified Performance Period.
Performance Units, as that term is used in this Plan, shall refer to
dollar-denominated Units valued by reference to designated criteria established
by the Administrator, other than Common Stock, the issuance, vesting, lapse of
restrictions on or payment of which is contingent on performance as measured
against predetermined objectives over a specified Performance Period.
Performance Units may include cash incentive awards granted in connection with
Forward Air’s annual incentive program. The applicable Award Agreement shall
specify whether Performance Shares and Performance Units will be settled or paid
in cash or shares of Common Stock or a combination of both, or shall reserve to
the Administrator or the Participant the right to make that determination prior
to or at the payment or settlement date.
(ii)Performance Criteria. The Administrator shall, prior to or at the time of
grant, condition the grant, vesting or payment of, or lapse of restrictions on,
an Award of Performance Shares or Performance Units upon (A) the attainment of
Performance Goals during a Performance Period or (B) the attainment of
Performance Goals and the continued service of the Participant. The
Administrator may, prior to or at the time of grant, designate an Award of
Performance Shares or Performance Units as a Qualified Performance-Based Award.
The length of the Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Administrator in the exercise of its absolute discretion. Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained. An Award
of Performance Shares or Performance Units shall be settled as and when the
Award vests or at a later time specified in the Award Agreement or in accordance
with an election of the Participant, if the Administrator so permits, that meets
the requirements of Section 409A of the Code.
(iii)Additional Terms and Conditions. The Administrator may, by way of the Award
Agreement or otherwise, determine such other terms, conditions, restrictions,
and/or limitations, if any, of any Award of Performance Shares or Performance
Units, provided they are not inconsistent with the Plan.
(j)Other Stock-Based or Cash Awards. The Administrator may from time to time
grant to Eligible Individuals Awards in the form of Other Stock-Based or Cash
Awards on such terms and conditions as the Administrator may determine,
including, without limitation, Cash Awards in connection with any short-term or
long-term cash incentive program established by Forward Air or an Affiliate.
Other Stock-Based or Cash Awards in the form of Dividend Equivalents may be
(A) awarded on a free-standing basis or in connection with another Award other
than a stock option or stock appreciation right, (B) paid currently or credited
to an account for the Participant, including the reinvestment of such credited
amounts in Common Stock equivalents, to be paid on a deferred basis, and
(C) settled in cash or Common Stock as determined by the Administrator;
provided, however, that Dividend Equivalents payable on Other Stock-Based or
Cash Awards that are granted as a Performance Award shall, rather than be paid
on a current basis, be accrued and made subject to forfeiture at least until
achievement of the applicable Performance Goal related to such Other Stock-Based
or Cash Awards. Any such settlements, and any such crediting of Dividend
Equivalents, may be subject to such conditions, restrictions and contingencies
as the Administrator shall establish.
(k)Qualified Performance-Based Awards.
(i)Stock Options and Stock Appreciation Rights. The provisions of the Plan are
intended to ensure that all stock options and stock appreciation rights granted
hereunder to any Participant who is or may be a “covered employee” (within the
meaning of Section 162(m)(3) of the Code) in the tax year in





--------------------------------------------------------------------------------





which such stock option or stock appreciation right is expected to be deductible
to Forward Air or an Affiliate qualify for the Section 162(m) Exemption, and all
such Awards shall therefore be considered Qualified Performance-Based Awards,
and the Plan shall be interpreted and operated consistent with that intention.
(ii)Grant Process for Performance Awards. When granting any Award other than a
stock option or stock appreciation right, the Administrator may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
(A) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award and (B) the
Administrator wishes such Award to qualify for the Section 162(m) Exemption. For
any Award so designated as a Qualified Performance-Based Award, the
Administrator shall take steps to ensure that the terms of any such Award (and
of the grant thereof) shall be consistent with such designation (including,
without limitation, that all such Awards be granted by a committee composed
solely of “outside directors” (within the meaning of Section 162(m) of the Code)
and that the Performance Goals be established, in writing, by the Administrator
within the time period prescribed by Section 162(m) of the Code). The
Performance Goals established by the Administrator for each Qualified
Performance-Based Award shall be objective such that a third party having
knowledge of the relevant facts could determine whether or not any Performance
Goal has been achieved, or the extent of such achievement, and the amount, if
any, which has been earned by the Participant based on such performance. The
Administrator may retain in an Award Agreement the discretion to reduce (but not
to increase) the amount or number of Qualified Performance-Based Awards which
will be earned based on the achievement of Performance Goals. When the
Performance Goals are established, the Administrator shall also specify the
manner in which the level of achievement of such Performance Goals shall be
calculated and the weighting assigned to such Performance Goals.
(iii)Certification and Payment. Following completion of the applicable
Performance Period, and prior to any, as applicable, grant, vesting, lapse of
restrictions on or payment of a Qualified Performance-Based Award, the
Administrator shall determine in accordance with the terms of the Award and
shall certify in writing whether the applicable Performance Goal(s) were
achieved, or the level of such achievement, and the amount, if any, earned by
the Participant based upon such performance. For this purpose, approved minutes
of the meeting of the Administrator at which certification is made shall be
sufficient to satisfy the requirement of a written certification. No Qualified
Performance-Based Awards will be granted, become vested, have restrictions lapse
or be paid, as applicable, for a Performance Period until such certification is
made by the Administrator. The amount of a Qualified Performance-Based Award
actually granted, vested, or paid to a Participant, or on which restrictions
shall lapse, may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Administrator to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period or
otherwise, subject to the terms and conditions of the applicable Award
Agreement.
(iv)Performance Goals. Performance Goals may be applied on a per share or
absolute basis and relative to one or more Performance Metrics, or any
combination thereof, and may be measured pursuant to U.S. GAAP, non‑GAAP or
other objective standards in a manner consistent with Forward Air’s or its
Affiliate’s established accounting policies, all as the Administrator shall
determine at the time the Performance Goals for a Performance Period are
established. In addition, to the extent consistent with the requirements of the
Section 162(m) Exemption, the Administrator may provide at the time Performance
Goals are established for Qualified Performance-Based Awards that the manner in
which such Performance Goals are to be calculated or measured may take into
account, or ignore, capital costs, interest, taxes, depreciation and
amortization and other factors over which the Participant has no (or limited)
control including, but not limited to, restructurings, discontinued operations,
impairments, changes in foreign currency exchange rates, extraordinary items,
certain identified expenses (including, but not limited to, cash bonus expenses,
incentive expenses and acquisition-related transaction and integration
expenses), other unusual non-recurring items, industry margins, general economic
conditions, interest rate movements and the cumulative effects of tax or
accounting changes.
(v)Non-delegation. No delegate of the Administrator is permitted to exercise
authority granted to the Administrator under Section 4 to the extent that the
exercise of such authority by the delegate would cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption.





--------------------------------------------------------------------------------





(l)Awards to Participants Outside the United States. The Administrator may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause Forward
Air or an Affiliate to be subject to) tax, legal or regulatory provisions of
countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable in order that any such Award shall
conform to laws, regulations, and customs of the country or jurisdiction in
which the Participant is then resident or primarily employed or to foster and
promote achievement of the purposes of the Plan.
(m)Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment of
dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of shares of Common Stock with respect to dividends to
Participants holding Awards of stock Units, shall only be permissible if
sufficient shares are available under the Share Pool for such reinvestment or
payment (taking into account then outstanding Awards). In the event that
sufficient shares are not available under the Share Pool for such reinvestment
or payment, such reinvestment or payment shall be made in the form of a grant of
stock Units equal in number to the shares of Common Stock that would have been
obtained by such payment or reinvestment, the terms of which stock Units shall
provide for settlement in cash and for Dividend Equivalent reinvestment in
further stock Units on the terms contemplated by this Section 7(m).
8.Withholding of Taxes.
Participants and holders of Awards shall pay to Forward Air or its Affiliate, or
make arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Forward Air under the Plan shall be conditional on
such payment or arrangements. Unless otherwise determined by the Administrator,
Tax Withholding Obligations may be settled in whole or in part with shares of
Common Stock, including unrestricted outstanding shares surrendered to Forward
Air and unrestricted shares that are part of the Award that gives rise to the
Tax Withholding Obligation, having a Fair Market Value on the date of surrender
or withholding equal to the statutory minimum amount (or such greater amount
permitted under FASB Accounting Standards Codification Topic 718,
Compensation-Stock Compensation, for equity-classified awards) required to be
withheld for tax or social insurance contribution purposes, all in accordance
with such procedures as the Administrator establishes. Forward Air or its
Affiliate may deduct, to the extent permitted by law, any such Tax Withholding
Obligations from any payment of any kind otherwise due to the Participant or
holder of an Award.


9.
Transferability of Awards.

Except as otherwise determined by the Administrator, and in any event in the
case of an Incentive Stock Option or a tandem stock appreciation right granted
with respect to an Incentive Stock Option, no Award granted under the Plan shall
be transferable by a Participant otherwise than by will or the laws of descent
and distribution, or, with the prior written consent of the Administrator, by a
Participant to a Family Member of the Participant as a gift. The Administrator
shall not permit any transfer of an Award for value and shall not permit any
transfer of an Award pursuant to a domestic relations order in settlement of
marital property rights. The following transactions are not prohibited transfers
for value: a transfer to an entity in which more than fifty percent of the
voting interests are owned by a Participant’s Family Member (or the Participant)
in exchange for an interest in that entity. An Award may be exercised during the
lifetime of the Participant, only by the Participant or the Participant’s Family
Member to whom the Award has been transferred with the Administrator’s consent
or, during the period the Participant is under a legal disability, by the
Participant’s guardian or legal representative, unless otherwise determined by
the Administrator. Awards granted under the Plan shall not be subject in any
manner to alienation, anticipation, sale, transfer, assignment, pledge, or
encumbrance, except as otherwise determined by the Administrator; provided,
however, that the restrictions in this sentence shall not apply to the shares of
Common Stock received in connection with an Award after the date that the
restrictions on transferability of such shares set forth in the applicable Award
Agreement have lapsed. Nothing in this paragraph shall be interpreted or
construed as overriding the terms of any Forward Air stock ownership or
retention policy, now or hereafter existing, that may apply to the Participant
or shares of Common Stock received under an Award.







--------------------------------------------------------------------------------





10.
Adjustments for Corporate Transactions and Other Events.

(a)Mandatory Adjustments. In the event of a merger, consolidation, stock rights
offering, liquidation, statutory share exchange or similar event affecting
Forward Air (each, a “Corporate Event”) or a stock dividend, stock split,
reverse stock split, separation, spinoff, reorganization, extraordinary dividend
of cash or other property, share combination or subdivision, or recapitalization
or similar event affecting the capital structure of Forward Air (each, a “Share
Change”) that occurs at any time after adoption of this Plan by the Board
(including any such Corporate Event or Share Change that occurs after such
adoption and coincident with or prior to the Effective Date), the Administrator
shall make equitable and appropriate substitutions or proportionate adjustments
to (i) the aggregate number and kind of shares of Common Stock or other
securities on which Awards under the Plan may be granted to Eligible
Individuals, (ii) the maximum number of shares of Common Stock or other
securities with respect to which Awards may be granted during any one calendar
year to any individual, (iii) the maximum number of shares of Common Stock or
other securities that may be issued with respect to Incentive Stock Options
granted under the Plan, (iv) the number of shares of Common Stock or other
securities covered by each outstanding Award and the exercise price, base price
or other price per share, if any, and other relevant terms of each outstanding
Award, and (v) all other numerical limitations relating to Awards, whether
contained in this Plan or in Award Agreements; provided, however, that any
fractional shares resulting from any such adjustment shall be eliminated.
(b)Discretionary Adjustments. In the case of Corporate Events, the Administrator
may make such other adjustments to outstanding Awards as it determines to be
appropriate and desirable, which adjustments may include, without limitation,
(i) the cancellation of outstanding Awards in exchange for payments of cash,
securities or other property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Administrator in its
sole discretion (it being understood that in the case of a Corporate Event with
respect to which shareholders of Forward Air receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Administrator that the value of a stock option or stock
appreciation right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each share of Common Stock
pursuant to such Corporate Event over the exercise price or base price of such
stock option or stock appreciation right shall conclusively be deemed valid and
that any stock option or stock appreciation right may be cancelled for no
consideration upon a Corporate Event if its exercise price or base price equals
or exceeds the value of the consideration being paid for each share of Common
Stock pursuant to such Corporate Event), (ii) the substitution of securities or
other property (including, without limitation, cash or other securities of
Forward Air and securities of entities other than Forward Air) for the shares of
Common Stock subject to outstanding Awards, and (iii) the substitution of
equivalent awards, as determined in the sole discretion of the Administrator, of
the surviving or successor entity or a parent thereof (“Substitute Awards”). For
the avoidance of doubt, a Substitute Award with respect to any Award (“Initial
Award”) the vesting, earning or settlement of which is, as of immediately before
a Corporate Event or the effective time of a Change in Control, then subject to
and pending achievement of Performance Goals may include, without limitation, an
award the value of which at the time of substitution is determined by the
Administrator to be such amount (expressed in dollars, shares of Common Stock or
other consideration being paid for each share of Common Stock in the
transaction) as would be determined under the applicable Award Agreement as
though the applicable Performance Goals for the unexpired Performance Period are
deemed to have been achieved as of the Corporate Event or Change in Control at
the target level set forth in the applicable Award Agreement for the Initial
Award, with such award thereafter becoming vested, earned or settled at the time
set forth in the applicable Award Agreement for the Initial Award or at such
earlier time as may apply pursuant to Section 11(b) hereof.
(c)Adjustments to Performance Goals. The Administrator may, in its discretion,
adjust the Performance Goals applicable to any Awards to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations and the cumulative effects of accounting
or tax changes, each as defined by generally accepted accounting principles or
as identified in Forward Air’s financial statements, notes to the consolidated
financial statements, management’s discussion and analysis or other Forward Air
filings with the Securities and Exchange Commission; provided, however, that,
except in connection with death, Disability or a Change in Control, no such
adjustment shall be made if the effect would be to cause an Award that is
intended to be a Qualified Performance-Based





--------------------------------------------------------------------------------





Award to no longer constitute a Qualified Performance-Based Award. If the
Administrator determines that a change in the business, operations, corporate
structure or capital structure of Forward Air or the applicable subsidiary,
business segment or other operational unit of Forward Air or any such entity or
segment, or the manner in which any of the foregoing conducts its business, or
other events or circumstances, render the Performance Goals to be unsuitable,
the Administrator may modify such Performance Goals or the related minimum
acceptable level of achievement, in whole or in part, as the Administrator deems
appropriate and equitable; provided, however, that, except in connection with
death, Disability or a Change in Control, no such modification shall be made if
the effect would be to cause an Award that is intended to be a Qualified
Performance-Based Award to no longer constitute a Qualified Performance-Based
Award.
(d)Statutory Requirements Affecting Adjustments. Notwithstanding the foregoing:
(A) any adjustments made pursuant to Section 10 to Awards that are considered
“deferred compensation” within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A of the Code; (B) any
adjustments made pursuant to Section 10 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment, the Awards either
(1) continue not to be subject to Section 409A of the Code or (2) comply with
the requirements of Section 409A of the Code; (C) in any event, the
Administrator shall not have the authority to make any adjustments pursuant to
Section 10 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the date of
grant to be subject thereto; and (D) any adjustments made pursuant to Section 10
to Awards that are Incentive Stock Options shall be made in compliance with the
requirements of Section 424(a) of the Code.
(e)Dissolution or Liquidation. Unless the Administrator determines otherwise,
all Awards outstanding under the Plan shall terminate upon the dissolution or
liquidation of Forward Air.
11.Change in Control Provisions.
(a)Termination of Awards. Notwithstanding the provisions of Section 11(b), in
the event that any transaction resulting in a Change in Control occurs,
outstanding Awards will terminate upon the effective time of such Change in
Control unless provision is made in connection with the transaction for the
continuation or assumption of such Awards by, or for the issuance of Substitute
Awards of, the surviving or successor entity or a parent thereof. Solely with
respect to Awards that will terminate as a result of the immediately preceding
sentence and except as otherwise provided in the applicable Award Agreement:
(i)the outstanding Awards of stock options and stock appreciation rights that
will terminate upon the effective time of the Change in Control shall,
immediately before the effective time of the Change in Control, become fully
exercisable and the holders of such Awards will be permitted, immediately before
the Change in Control, to exercise the Awards;
(ii)the outstanding shares of Restricted Stock the vesting or restrictions on
which depend, as of immediately before the effective time of the Change in
Control, solely on the satisfaction of a service obligation by the Participant
to the Company and are not then subject to achievement of Performance Goals
shall, immediately before the effective time of the Change in Control, become
fully vested, free of all transfer and lapse restrictions and free of all risks
of forfeiture;
(iii)the outstanding shares of Restricted Stock the vesting or restrictions on
which are, as of immediately before the effective time of the Change in Control,
then subject to and pending achievement of Performance Goals shall, immediately
before the effective time of the Change in Control, become vested, free of
transfer and lapse restrictions and risks of forfeiture in such amounts as would
be determined under the applicable Award Agreement as though the applicable
Performance Goals for the unexpired Performance Period are deemed to have been
achieved at the target level set forth in the applicable Award Agreement;
(iv)the outstanding Restricted Stock Units, Performance Shares, Performance
Units and Other Stock-Based or Cash Awards, the vesting, earning or settlement
of which depends, as of immediately before the effective time of the Change in
Control, solely on the satisfaction of a service obligation by the Participant
to the Company and which is not subject to or pending achievement of Performance
Goals shall, immediately before the effective time of the Change in Control,
become fully earned and vested and shall be settled in cash or shares of Common
Stock (consistent with the terms of the Award Agreement after taking into
account the effect of the Change in Control transaction on the shares) within 30
days following such Change in Control, subject to any applicable limitations
imposed thereon by Section 409A of the Code; and





--------------------------------------------------------------------------------





(v)the outstanding Restricted Stock Units, Performance Shares and Performance
Units and Other Stock-Based or Cash Awards, the vesting, earning or settlement
of which is, as of immediately before the effective time of the Change in
Control, then subject to and pending achievement of Performance Goals shall,
immediately before the effective time of the Change in Control, become vested
and earned in such amounts as would be determined under the applicable Award
Agreement as though the applicable Performance Goals for the unexpired
Performance Period are deemed to have been achieved at the target level set
forth in the applicable Award Agreement, and shall be settled in cash or shares
of Common Stock (consistent with the terms of the Award Agreement after taking
into account the effect of the Change in Control transaction on the shares)
within 30 days following such Change in Control, subject to any applicable
limitations imposed thereon by Section 409A of the Code.
Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.


(b)Continuation, Assumption or Substitution of Awards. Unless otherwise provided
in the applicable Award Agreement, if a Change in Control occurs under which
provision is made in connection with the transaction for the continuation or
assumption of outstanding Awards by, or for the issuance of Substitute Awards
of, the surviving or successor entity or a parent thereof, then upon a
Participant’s Termination of Service during the 24-month period following a
Change in Control, by Forward Air, an Affiliate, or a successor to Forward Air
or an Affiliate other than for Cause, Disability or death:
(i)any outstanding stock options and stock appreciation rights granted under the
Plan to the Participant or any such Substitute Awards which are not then
exercisable and vested shall become fully exercisable and vested;
(ii)the restrictions and transfer limitations applicable to any shares of
Restricted Stock granted under the Plan to the Participant or any such
Substitute Awards shall lapse and such shares of Restricted Stock shall become
free of all restrictions and become fully vested and transferable;
(iii)all Restricted Stock Units, Performance Shares, Performance Units and Other
Stock-Based or Cash Awards granted under the Plan to the Participant or any such
Substitute Awards shall be considered to be vested, earned and payable at target
level, any deferral or other restriction thereon shall lapse, any Restriction
Period thereon shall terminate, and such Restricted Stock Units, Performance
Shares, Performance Units, and Other Stock-Based or Cash Awards or any such
Substitute Awards shall be settled in cash or shares of Common Stock (consistent
with the terms of the Award Agreement after taking into account the effect of
the Change in Control transaction on the shares) within 30 days following such
Termination of Service (except to the extent that settlement of such Awards or
Substitute Awards must be made pursuant to their original schedule in order to
comply with Section 409A of the Code); and
(iv)subject to Section 15, the Administrator may also make additional
adjustments and/or settlements of outstanding Awards granted to the Participant
or any Substitute Awards as it deems appropriate and consistent with the Plan’s
purposes.
(c)Other Permitted Actions. In the event that any transaction resulting in a
Change in Control occurs, the Administrator may take any of the actions set
forth in Section 10 with respect to any or all Awards granted under the Plan.
(d)Section 409A Savings Clause. Notwithstanding the foregoing, if any Award is
considered a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, this Section 11 shall apply to such Award only to the
extent that its application would not result in the imposition of any tax or
interest or the inclusion of any amount in income under Section 409A of the
Code.
12.Substitution of Awards in Mergers and Acquisitions.
Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, or consultants of Forward Air or an Affiliate as
the result of a merger or consolidation of the entity for which they perform
services with Forward Air or an Affiliate, or the acquisition by Forward Air or
an Affiliate of the assets or stock of the such entity. The terms and conditions
of any Awards so granted may vary from the terms and conditions set forth herein
to the extent that the Administrator deems appropriate at the time of grant to
conform the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic





--------------------------------------------------------------------------------





value as of the date of the merger, consolidation or acquisition transaction. To
the extent permitted by applicable law and marketplace or listing rules of the
primary securities market or exchange on which the Common Stock is listed or
admitted for trading, any available shares under a stockholder-approved plan of
an acquired company (as appropriately adjusted to reflect the transaction) may
be used for Awards granted pursuant to this Section 12 and, upon such grant,
shall not reduce the Share Pool.


13.
Compliance with Securities Laws; Listing and Registration.

The obligation of Forward Air to sell or deliver Common Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Administrator. If at any time the Administrator
determines that the delivery of Common Stock under the Plan is or may be
unlawful under the laws of any applicable jurisdiction, or Federal, state or
foreign (non-United States) securities laws, the right to exercise an Award or
receive shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery is lawful. If at any time the
Administrator determines that the delivery of Common Stock under the Plan is or
may violate the rules of any exchange on which Forward Air’s securities are then
listed for trade, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery would not violate such rules. If the Administrator determines
that the exercise or nonforfeitability of, or delivery of benefits pursuant to,
any Award would violate any applicable provision of securities laws or the
listing requirements of any stock exchange upon which any of Forward Air’s
equity securities are listed, then the Administrator may postpone any such
exercise, nonforfeitability or delivery, as applicable, but Forward Air shall
use all reasonable efforts to cause such exercise, nonforfeitability or delivery
to comply with all such provisions at the earliest practicable date.
    
Each Award is subject to the requirement that, if at any time the Administrator
determines, in its absolute discretion, that the listing, registration or
qualification of Common Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Common Stock, no such Award shall be granted or payment made or Common Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.
    
In the event that the disposition of Common Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), and is not otherwise exempt from
such registration, such Common Stock shall be restricted against transfer to the
extent required by the Securities Act or regulations thereunder, and the
Administrator may require a person receiving Common Stock pursuant to the Plan,
as a condition precedent to receipt of such Common Stock, to represent to
Forward Air in writing that the Common Stock acquired by such person is acquired
for investment only and not with a view to distribution and that such person
will not dispose of the Common Stock so acquired in violation of Federal, state
or foreign securities laws and furnish such information as may, in the opinion
of counsel for Forward Air, be appropriate to permit Forward Air to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws.


14.
Section 409A Compliance.

It is the intention of Forward Air that any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code shall comply in all respects with the requirements of Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code, and the terms of each
such Award shall be construed, administered and deemed amended, if applicable,
in a manner consistent with this intention. Notwithstanding the foregoing,
neither Forward Air nor any of its Affiliates nor any of its or their directors,
officers, employees, agents or other service providers will be liable for any
taxes, penalties or interest imposed on any Participant or other person with
respect to any amounts paid or payable (whether in cash, shares of Common Stock





--------------------------------------------------------------------------------





or other property) under any Award, including any taxes, penalties or interest
imposed under or as a result of Section 409A of the Code. Any payments described
in an Award that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. For purposes of any Award, each amount to be
paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code. For
purposes of Section 409A of the Code, the payment of Dividend Equivalents under
any Award shall be construed as earnings and the time and form of payment of
such Dividend Equivalents shall be treated separately from the time and form of
payment of the underlying Award. Notwithstanding any other provision of the Plan
to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, any
payments (whether in cash, shares of Common Stock or other property) to be made
with respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Forward Air and
its Affiliates) and which would otherwise be paid within six months after the
Participant’s separation from service shall be accumulated (without interest)
and paid on the first day of the seventh month following the Participant’s
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Participant’s estate following
the Participant’s death. Notwithstanding anything in the Plan or an Award
Agreement to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).


15.
Plan Duration; Amendment and Discontinuance.

(a)Plan Duration. The Plan shall remain in effect, subject to the right of the
Board or the Compensation Committee to amend or terminate the Plan at any time,
until the earlier of (a) the earliest date as of which all Awards granted under
the Plan have been satisfied in full or terminated and no shares of Common Stock
approved for issuance under the Plan remain available to be granted under new
Awards or (b) February 8, 2026. No Awards shall be granted under the Plan after
such termination date. Subject to other applicable provisions of the Plan, all
Awards made under the Plan on or before February 8, 2026, or such earlier
termination of the Plan, shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards. Notwithstanding the continuation of the Plan, no Award (other than a
stock option or stock appreciation right) that is intended to be a Qualified
Performance-Based Award shall be granted on or after the fifth anniversary of
the Effective Date unless the material terms of the applicable performance
goals, within the meaning of Treasury Regulation Section 1.162-27(e)(4)(i), are
approved by the shareholders of Forward Air no later than the first stockholder
meeting that occurs in the fifth year following the Effective Date.
(b)Amendment and Discontinuance of the Plan. The Board or the Compensation
Committee may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would materially impair the rights of a
Participant with respect to a previously granted Award without such
Participant’s consent, except such an amendment made to comply with applicable
law or rule of any securities exchange or market on which the Common Stock is
listed or admitted for trading or to prevent adverse tax or accounting
consequences to Forward Air or the Participant. Notwithstanding the foregoing,
no such amendment shall be made without the approval of Forward Air’s
shareholders to the extent such amendment would (A) materially increase the
benefits accruing to Participants under the Plan, (B) materially increase the
number of shares of Common Stock which may be issued under the Plan or to a
Participant, (C) materially expand the eligibility for participation in the
Plan, (D) eliminate or modify the prohibition set forth in Section 7(f) on
repricing of stock options and stock appreciation rights, (E) lengthen the
maximum term or lower the minimum exercise price or base price permitted for
stock options and stock appreciation rights, or (F) modify the prohibition on
the issuance of reload or replenishment options. Except as otherwise determined
by the Board or Compensation Committee, termination of the Plan shall not affect
the





--------------------------------------------------------------------------------





Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
(c)Amendment of Awards. Subject to Section 7(f), the Administrator may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, applicable rule of any
securities exchange on which the Common Stock is listed or admitted for trading,
or to prevent adverse tax or accounting consequences for the Participant or
Forward Air or any of its Affiliates. For purposes of the foregoing sentence, an
amendment to an Award that results in a change in the tax consequences of the
Award to the Participant shall not be considered to be a material impairment of
the rights of the Participant and shall not require the Participant’s consent.
16.General Provisions.
(a)Non-Guarantee of Employment or Service. Nothing in the Plan or in any Award
Agreement thereunder shall confer any right on an individual to continue in the
service of Forward Air or any Affiliate or shall interfere in any way with the
right of Forward Air or any Affiliate to terminate such service at any time with
or without cause or notice and whether or not such termination results in (i)
the failure of any Award to vest or become payable; (ii) the forfeiture of any
unvested or vested portion of any Award; and/or (iii) any other adverse effect
on the individual’s interests under any Award or the Plan.
(b)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between Forward Air and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from Forward Air pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of Forward Air.
(c)Status of Awards. Awards shall be special incentive payments to the
Participant and shall not be taken into account in computing the amount of
salary or compensation of the Participant for purposes of determining any
pension, retirement, death, severance or other benefit under (a) any pension,
retirement, profit-sharing, bonus, insurance, severance or other employee
benefit plan of Forward Air or any Affiliate now or hereafter in effect under
which the availability or amount of benefits is related to the level of
compensation or (b) any agreement between (i) Forward Air or any Affiliate and
(ii) the Participant, except as such plan or agreement shall otherwise expressly
provide.
(d)Affiliate Employees. In the case of a grant of an Award to an Eligible
Individual who provides services to any Affiliate, Forward Air may, if the
Administrator so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to the Affiliate, for such lawful consideration as the
Administrator may specify, upon the condition or understanding that the
Affiliate will transfer the shares of Common Stock to the Eligible Individual in
accordance with the terms of the Award specified by the Administrator pursuant
to the provisions of the Plan. All shares of Common Stock underlying Awards that
are forfeited or canceled after such issue or transfer of shares to the
Affiliate shall revert to Forward Air.
(e)Governing Law and Interpretation. The validity, construction and effect of
the Plan, of Award Agreements entered into pursuant to the Plan, and of any
rules, regulations, determinations or decisions made by the Administrator
relating to the Plan or such Award Agreements, and the rights of any and all
persons having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable federal laws and the laws
of the State of Tennessee, without regard to its conflict of laws principles.
The captions of the Plan are not part of the provisions hereof and shall have no
force or effect.
(f)Use of English Language. The Plan, each Award Agreement, and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Administrator. If a Participant receives an Award Agreement, a copy of the
Plan or any other documents related to an Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the English version shall control.
(g)Recovery of Amounts Paid. Except as otherwise provided by the Administrator,
Awards granted under the Plan shall be subject to any and all policies,
guidelines, codes of conduct or other agreement or arrangement adopted by the
Board or Administrator with respect to the recoupment, recovery





--------------------------------------------------------------------------------





or clawback of compensation (the “Recoupment Policy”) and/or to any provisions
set forth in the applicable Award Agreement under which Forward Air may recover
from current and former Participants any amounts paid or shares of Common Stock
issued under an Award and any proceeds therefrom under such circumstances as the
Administrator determines appropriate. The Administrator may apply the Recoupment
Policy to Awards granted before the policy is adopted to the extent required by
applicable law or rule of any securities exchange or market on which shares of
Common Stock are listed or admitted for trading, as determined by the
Administrator in its sole discretion.
17.Glossary.
Under this Plan, except where the context otherwise indicates, the following
definitions apply:
“Administrator” means the Compensation Committee of the Board, or such other
committee(s) or officer(s) duly appointed by the Board or the Compensation
Committee to administer the Plan or delegated limited authority to perform
administrative actions under the Plan, and having such powers as shall be
specified by the Board or the Compensation Committee; provided, however, that at
any time the Board may serve as the Administrator in lieu of or in addition to
the Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or the Compensation Committee, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in Rule
16b-3 of the Exchange Act and an “independent director” to the extent required
by the rules of the national securities exchange that is the principal trading
market for the Common Stock, and with respect to any Award that is intended to
be a Qualified Performance-Based Award, the Administrator shall consist of two
or more directors, each of whom is intended to be, to the extent required by
Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code. Any member of the Administrator who does not meet
the foregoing requirements shall abstain from any decision regarding an Award
and shall not be considered a member of the Administrator to the extent required
to comply with Rule 16b-3 of the Exchange Act or Section 162(m) of the Code.
    
“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Forward Air or any successor
to Forward Air. For this purpose, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”) shall mean
ownership, directly or indirectly, of 50% or more of the total combined voting
power of all classes of voting securities issued by such entity, or the
possession, directly or indirectly, of the power to direct the management and
policies of such entity, by contract or otherwise. Solely for purposes of
determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code, an
“Affiliate” of a corporation or other entity means all other entities with which
such corporation or other entity would be considered a single employer under
Sections 414(b) or 414(c) of the Code.
“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based or Cash
Award, whether granted under this Plan or the Prior Plan.
    
“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan. An Award Agreement for a Cash
Award may consist of a resolution of the Administrator that memorializes the
terms and conditions of such Award which are thereafter communicated to the
Participant.
    
“Board” means the Board of Directors of Forward Air.
    
“Cause” shall have the meaning set forth in the applicable Award Agreement and,
in the absence of such a definition in the Award Agreement, means any one or
more of the following, as determined by the Administrator or its delegate in its
sole discretion, which determination will be conclusive: (i) any act or omission
by a Participant which, if convicted by a court of law, would constitute a
felony or a crime of moral





--------------------------------------------------------------------------------





turpitude; (ii) a Participant’s dishonesty or material violation of standards of
integrity in the course of fulfilling his or her employment duties to the
Company or any Affiliate; (iii) insubordination or a material violation of a
material written policy of the Company or any Affiliate, violation of which
would be grounds for dismissal under applicable Company policy; (iv) willful,
repeated failure on the part of the Participant to perform his or her employment
duties (provided that such duties are ethical and proper under applicable law)
in any material respect, after reasonable written notice of such failure and an
opportunity to correct it under a circumstance where the conduct constituting
“Cause” is reasonably open to a cure (for instance, where the conduct does not
involve a violation of trust or otherwise adversely affect the relationship
between the Participant and the Company on a going-forward basis), and the
period to correct shall be established by the Administrator; (v) any act or
omission materially adverse to the interest of the Company or any Affiliate, or
reasonably likely to result in material harm to the Company or any Affiliate;
(vi) failure to comply in any material respect with the Company’s Code of
Business Conduct and Ethics or Insider Trading Policy, or willful, repeated
failure to comply in any material respect with the Company’s Executive Stock
Ownership and Retention Guidelines, if applicable; or (vii) failure to comply in
any material respect with the Foreign Corrupt Practices Act, the Securities Act
of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002,
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or any
rules or regulations thereunder, or any similar, applicable statute, regulation
or legal requirement.
    
“Change in Control” means an event that meets the conditions for a “change in
the ownership of a corporation” or a “change in the effective control of a
corporation” or a “change in the ownership of a substantial portion of the
assets of a corporation” each within the meaning of Section 409A of the Code and
Treas. Reg. §1.409A-3(i)(5) through being one or more of the following:


(a) any one person, or more than one person acting as a group, acquires,
including without limitation through a tender or exchange offer, merger or other
business combination, ownership of stock of the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company;
(b) any one person, or more than one person acting as a group, acquires,
including without limitation through a tender or exchange offer, merger or other
business combination, (or has acquired during the twelve-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing more than 40% of the total voting power of the
stock of the Company;
(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 80% of the total gross fair market
value of all the assets of the Company immediately before such acquisition or
acquisitions; or
(d) a majority of members of the Company’s Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by two-thirds
of the members of the Company’s Board before the date of the appointment or
election.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.







--------------------------------------------------------------------------------





“Common Stock” means shares of common stock of Forward Air, par value one cent
($0.01) per share and any capital securities into which they are converted.


“Company” means Forward Air and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, Company shall mean only Forward Air.


“Compensation Committee” means the Compensation Committee of the Board.


“Disability” means, with respect to a Participant, except as otherwise provided
in the relevant Award Agreement, that a Participant is (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to last until the
Participant’s death or result in death, or (ii) determined to be totally
disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death. The Administrator shall
have sole authority to determine whether a Participant has suffered a Disability
and may require such medical or other evidence as it deems necessary to judge
the nature and permanency of the Participant’s condition.


“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Stock, stock Units or other property equal in value to dividends paid
with respect to a specified number of shares of Common Stock.


“Effective Date” means the date on which adoption of the Plan is approved by the
shareholders of Forward Air.


“Eligible Individuals” means (i) officers and employees of, and other
individuals, excluding non-employee directors, who are natural persons providing
bona fide services to or for, Forward Air or any of its Affiliates, provided
that such services are not in connection with the offer or sale of securities in
a capital-raising transaction and do not directly or indirectly promote or
maintain a market for Forward Air’s securities, and (ii) prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Forward Air or its Affiliates.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.


“Fair Market Value” means, on a per share basis as of any date, unless otherwise
determined by the Administrator:


(i)    if the principal market for the Common Stock (as determined by the
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select;
(ii)    if the principal market for the Common Stock is not a national
securities exchange or an established securities market, but the Common Stock is
quoted by a national quotation system, the average of the highest bid and lowest
asked prices for the Common Stock on that date as reported on a





--------------------------------------------------------------------------------





national quotation system or, if no prices are reported for that date, on the
last preceding day on which prices were reported, all as reported by such source
as the Administrator may select; or
(iii)    if the Common Stock is neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method, which
method may, but need not, include taking into account an appraisal of the fair
market value of the Common Stock conducted by a nationally recognized appraisal
firm selected by the Administrator.
Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse (but expressly excluding ex-spouse), sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.
    
“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.


“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.


“Other Stock-Based or Cash Award” means, with regard to a Stock-Based Award, an
Award of Common Stock or any other Award that is valued in whole or in part by
reference to, or is otherwise based upon, shares of Common Stock, including
without limitation Dividend Equivalents and convertible debentures, and with
regard to a Cash Award, an Award of cash, which need not be denominated or
otherwise measured or valued in relation to shares of Common Stock and which
may, but need not, be granted in connection with any short-term or long-term
cash incentive program established by Forward Air or an Affiliate.


“Participant” means an Eligible Individual to whom an Award is or has been
granted and has not been fully settled or cancelled and, following the death of
any such person, his successors, heirs, executors and administrators, as the
case may be.


“Performance Award” means an Award, the grant, vesting, lapse of restrictions or
settlement of which is conditioned upon the achievement of Performance Goals
over a specified Performance Period and includes, without limitation,
Performance Shares and Performance Units and may include Other Stock-Based or
Cash Awards.


“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on Performance Metrics or other
performance criteria selected by the Administrator; provided, however, that in
the case of Qualified Performance-Based Awards, such performance goals shall be
based on the attainment of specified levels of one or more Performance Metrics.
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of Forward Air or any Affiliate, or a division or strategic business unit
of Forward Air, or may be applied to the performance of Forward Air relative to
a market index, a group of other companies, or a combination thereof, all as
determined by the Administrator. The Performance Goals may





--------------------------------------------------------------------------------





include a threshold level of performance below which no payment will be made (or
no vesting will occur), levels of performance at which specified payments will
be made (or specified vesting will occur), and a maximum level of performance
above which no additional payment will be made (or at which full vesting will
occur). Each of the foregoing Performance Goals shall be determined, to the
extent applicable, in accordance with generally accepted accounting principles
and shall be subject to certification by the Administrator; provided, that the
Administrator shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
Forward Air or any Affiliate or the financial statements of Forward Air or any
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss, or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of business or related to a change in accounting principles provided
that the Administrator’s decision as to whether such adjustments will be made
with respect to any Covered Employee, within the meaning of Section 162(m) of
the Code, is determined when the Performance Goals and targets are established
for the applicable performance period.


“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.


“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies or peer groups, or an index covering multiple companies:


•Earnings or Profitability Metrics: including, but not limited to, earnings/loss
(gross, operating, net, or adjusted); earnings/loss before interest and taxes
(“EBIT”); earnings/loss before interest, taxes, depreciation and amortization
(“EBITDA”); profit margins; gross margin percentage or dollar amount; expense
levels or ratios; in each case adjusted to eliminate the effect of any one or
more of the following: interest expense, asset impairments, early extinguishment
of debt or stock-based compensation expense;
•Return Metrics: including, but not limited to, return on investment, assets,
equity or capital (total or invested);
•Cash Flow Metrics: including, but not limited to, operating cash flow; cash
flow sufficient to achieve financial ratios or a specified cash balance; free
cash flow; cash flow return on capital; net cash provided by operating
activities; cash flow per share; working capital;
•Liquidity Metrics: including, but not limited to, capital raising; debt
reduction; extension of maturity dates of outstanding debt; debt leverage (debt
to capital, net debt-to-capital, debt-to-EBITDA or other liquidity ratios) or
access to capital; debt ratings; total or net debt; other similar measures
approved by the Administrator;
•Stock Price and Equity Metrics: including, but not limited to, return on
shareholders’ equity; total stockholder return; stock price; stock price
appreciation; market capitalization; earnings/loss per share (basic or diluted)
(before or after taxes); price-to-earnings ratio; and
•Strategic and Operating Metrics: including, but not limited to, geographic
footprint; revenue (gross, operating or net); Forward Air Complete pick-up and
delivery revenue; revenue per pound or carton; fuel surcharge revenue;
airport-to-airport revenue; other pick-up and delivery revenue; logistics
revenue; driver revenue per hour targets; cost/revenue per full-time equivalent
worker; other revenue; revenue growth; network tonnage density; total tonnage or
cartons shipped; pounds or carton per shipment; labor or other operating costs
per pound or carton; unbillable accessorials (per diem and rail storage); costs
per mile; miles driven; percentage of miles driven by Company-employed drivers,
owner-operators and/or third party transportation providers; purchased
transportation scrape percentage; new business or customer wins; billing cycle
times; on-time performance; annualized truck turnover; driver turnover; market
share; market penetration; growth in assets; key hires; owner-operator
recruitment; management of employment practices and employee benefits; purchased
transportation; operating leases; effective income tax rates; business
expansion; acquisitions, divestitures, collaborations, licensing or joint
ventures; financing; resolution of significant litigation; and legal compliance
or risk reduction.





--------------------------------------------------------------------------------





“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.
“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period. Performance Units may include
cash incentive awards granted in connection with Forward Air’s annual incentive
program.


“Plan” means this Forward Air Corporation 2016 Omnibus Incentive Compensation
Plan, as set forth herein and as hereafter amended from time to time.


“Prior Plan” means Forward Air’s Amended and Restated Stock Option and Incentive
Plan.


“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 7(k).


“Restricted Stock” means an Award of shares of Common Stock to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Goals).


“Restricted Stock Unit” means a right granted to a Participant to receive shares
of Common Stock or cash at the end of a specified deferral period, which right
may be conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).


“Restriction Period” means the period commencing on the date of grant of such
Award to which vesting or transferability and other restrictions and a risk of
forfeiture apply and ending upon the expiration of the applicable vesting
conditions, transferability and other restrictions and lapse of risk of
forfeiture and/or the achievement of the applicable Performance Goals (it being
understood that the Administrator may provide that vesting shall occur and/or
restrictions shall lapse with respect to portions of the applicable Award during
the Restriction Period in accordance with Section 7(b)).


“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.


“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.


“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Forward Air and its
Affiliates. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Forward Air and its Affiliates shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code. A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Forward Air and all Affiliates for any
reason. A Participant will generally be treated as having terminated employment
with Forward Air and all Affiliates as of a certain date if the Participant and
the entity that employs the Participant reasonably anticipate that the
Participant will perform no further services for Forward Air or any Affiliate
after such date or that the level of bona fide services that the Participant
will perform after such date (whether as an employee or an independent
contractor) will permanently decrease to no more than 20 percent (20%) of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding





--------------------------------------------------------------------------------





36-month period (or the full period of services if the Participant has been
providing services for fewer than 36 months); provided, however, that the
employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed six months or, if longer, so long as the Participant
retains the right to reemployment with Forward Air or any Affiliate.


“Unit” means a bookkeeping entry used by Forward Air to record and account for
the grant of the following Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Stock Units, Performance Units expressed in terms of cash or Common Stock
equivalents, and Performance Shares that are expressed in terms of units of
Common Stock.









